CURREY, J.
The defendant was indicted and tried for grand larceny, and found guilty thereof and sentenced to the state prison.
On the trial the defendant offered to prove that he was drunk at the time the alleged larceny was committed. To this the district attorney objected on the ground that drunkenness was no defense. The court sustained the objection.
Where the cause was submitted to the jury, the defendant’s counsel requested the court to give them certain instructions. The court charged as requested except in one particular.
At the request of the district attorney the court told the jury that “drunkenness is no excuse for crime of the kind charged in the indictment. ’ ’ Before the court thus instructed the jury the defendant’s counsel objected that it was calculated to mislead, unless qualified, but the court refused to qualify it in any respect.
No exception was taken on the part of the defendant to these decisions of the court at the time they were made. It *149was too late to object thereto for the first time on the motion for a new trial. Under these circumstances we are not at liberty to review these rulings of the court on appeal. Judgment affirmed.
"We concur: Shatter, J.; Sawyer, J.; Sanderson, C. J.